Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000081
                                                         29-JAN-2013
                                                         12:07 PM



                           SCWC-11-0000081

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

        ABEL SIMEONA LUI, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-11-0000081; CASE NOS. 3P810-73 and 3P810-74)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Circuit Judge Kubo, in place of Acoba, J., recused,
                   with Pollack, J., dissenting)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on December 17, 2012, is hereby rejected.

          DATED:    Honolulu, Hawai#i, January 29, 2013.

Alen M. Kaneshiro                      /s/ Mark E. Recktenwald
for petitioner
                                       /s/ Paula A. Nakayama
Linda L. Walton
for respondent                         /s/ Sabrina S. McKenna

                                       /s/ Edward H. Kubo, Jr.